Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Please vacate the Final Office Action mailed on 12/14/2021 and reset the clock for statutory period for reply to this instant office action accordingly.
This Office Action is in response to the Amendment filed on 03/14/2022.
Claims 1-7, 14-15, and 17-22 have been examined and are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over CN106201620A filed by Yulong Computer Telecommunication Scientific Shenzhen Co. Ltd. (hereinafter “Yulong”), published on 12/07/2016 (IDS filed on 07/15/2021) in view of  Hsu et al., (“Hsu,” US 2013/0009990), published on January 10, 2013.
Regarding claim 1, Yulong discloses application icon displaying method, applied to a terminal comprising at least two applications, wherein the at least two applications comprise a first application and a cloned application of the first application (abstract), and the method comprises: 
displaying, by the terminal, a first screen, wherein the first screen comprises an icon of the first application, and an icon of the cloned application of the first application [[is hidden]] (page 8, pars. 3-6; Fig. 4; original WeChat icon is displayed on the screen, while the other 5 WeChat icons are hidden; it’s just displayed the quantity of “5” other WeChat applications; similarly, original QQ application icon is displayed on the screen, while the other 4 QQ application icons are hidden); 
receiving, by the terminal, a first operation performed on the icon of the first application (page 8, pars. 5-7; Figs. 4-5; user starts application and opens function more); and 
displaying, by the terminal, the [[hidden]] icon of the cloned application of the first application in response to the first operation, wherein the icon of the cloned application of the first application and the icon of the first application are simultaneously displayed on the first screen, and the first screen is comprised on a home screen of the terminal (page 9, pars. 8-10; Figs. 5-6; an original WeChat icon and 5 other WeChat icons are displayed on figure 5; similarly, an original QQ icon and 4 other QQ icons are also displayed on figure 5).
Yulong discloses an icon of the cloned application of the first application as recited above, but Yulong does not explicitly disclose the icon is hidden.
However, Hsu discloses a method for displaying information, wherein an icon is hidden/hidden icon (Hsu: pars. 0037-0041; Fig. 1-3B; the stack icons 212-220; and also see pars. 0046-0048; Fig. 4A-5; the stack icons 412-420).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Hsu with the method/system of Yulong to save the space of the display screen and facilitate the user to inspect different information contents.
Regarding claim 14, Claim 14 is directed to a terminal performing a method recited in claim 1.  Claim 14 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Regarding claim 15, Claim 15 is directed to a non-transitory computer storage medium corresponding to the method recited in claim 1.  Claim 15 is similar scope to claim 1, and is therefore rejected under similar rationale.
Claims 2-5 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over CN106201620A filed by Yulong Computer Telecommunication Scientific Shenzhen Co. Ltd. (hereinafter “Yulong”), published on 12/07/2016 (IDS filed on 07/15/2021), in view of  Hsu et al., (“Hsu,” US 2013/0009990), published on January 10, 2013, and further in view of Bamford et al., (US 2009/0265657), published on Oct. 22, 2009.
Regarding claim 2, Yulong discloses the application icon displaying method according to claim 1. 
Yulong further discloses wherein the displaying, by the terminal, the [[hidden]] icon of the cloned application of the first application in response to the first operation comprises: 
displaying, by the terminal in response to the first operation, a first menu [[bar]] corresponding to the first application, wherein the [[hidden]] icon of the cloned application of the first application is comprised in the first menu [[bar]] (page 8, pars. 3-7; Figs. 4-5; WeChat icon enabling user to start application and opens function more).
Hsu further disclose the hidden icon  (Hsu: pars. 0037-0041; Fig. 1-3B; the stack icons 212-220; and also see pars. 0046-0048; Fig. 4A-5; the stack icons 412-420).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Hsu with the method/system of Yulong to save the space of the display screen and facilitate the user to inspect different information contents.
Yulong and Hsu disclose a menu and the hidden icon as recited above, but does not explicitly disclose the menu is menu bar.
However, Bamford discloses an apparatus for operating graphic menu bar having a menu bar including a plurality of icons of applications (Bamford: pars. 0034-0035; Figs. 3 and 5; menu bar 200).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Bamford with the system and method of Yulong and Hsu to include a menu bar to provide users with a means for displaying a plurality of available application icons for execution (Bamford: pars. 0034-0035)
Regarding claim 3, Yulong, Hsu and Bamford disclose the application icon displaying method according to claim 2.
The combination of Yulong and Bamford further discloses wherein the first menu bar is adjacent to the icon of the first application (Yulong: Figs. 4 and 6; Bamford: Figs. 3 and 5a-5b).
The motivation is the same that of claim 2 above.
Regarding claim 4, Yulong, Hsu, and Bamford disclose the application icon displaying method according to claim 2.
Bamford further discloses wherein the first operation is a sliding operation, a start point of the sliding operation is the icon of the first application (pars. 0034 and 0036-0037; Figs. 5a-5b; the user touches Home 210 and slides rightwards), and 
a sliding direction is any one of an upward direction, a downward direction, a leftward direction, and a rightward direction; and a direction of the first menu bar relative to the icon of the first application is the same as the sliding direction (Bamford: pars. 0034 and 0036-0037; Figs. 5a-5b; sliding rightwards or leftwards).
The motivation is the same that of claim 2 above.
Regarding claim 5, Yulong, Hsu, and Bamford disclose the application icon displaying method according to claim 4.
The combination of Yulong and Bamford further disclose, wherein if the terminal comprises a plurality of cloned applications of the first applications, icons of different cloned applications are comprised in different first menu bars (Yulong: Figs. 4 and 6; Bamford: Figs. 3 and 5a-5b); and 
wherein the displaying, by the terminal in response to the first operation, the first menu bar corresponding to the first application comprises: displaying, by the terminal in response to the first operation, different first menu bars based on different sliding directions of the first operation (Yulong: Figs. 4 and 6; Bamford: pars. 0034-0037; Figs. 5a-5b; the graphic item of Home 210 on the touch screen 500 disappears from the left side, and the graphic item of Music player 260 appears from the right side).
The motivation is the same that of claim 2 above.
Regarding claim 17, Claim 17 is directed to a terminal performing a method recited in claim 2.  Claim 17 is similar in scope to claim 2, and is therefore rejected under similar rationale.
Regarding claim 18, Claim 18 is directed to a terminal performing a method recited in claim 3.  Claim 18 is similar in scope to claim 3, and is therefore rejected under similar rationale.
Regarding claim 19, Claim 19 is directed to a terminal performing a method recited in claim 4.  Claim 19 is similar in scope to claim 4, and is therefore rejected under similar rationale.
Regarding claim 20, Claim 20 is directed to a terminal performing a method recited in claim 5.  Claim 20 is similar in scope to claim 5, and is therefore rejected under similar rationale.
Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over CN106201620A filed by Yulong Computer Telecommunication Scientific Shenzhen Co. Ltd. (hereinafter “Yulong”), published on Dec. 07, 2016 (IDS filed on 07/15/2021), in view of  Hsu et al., (“Hsu,” US 2013/0009990), published on January 10, 2013, in view of Bamford et al., (US 2009/0265657), published on Oct. 22, 2009 and further in view of Iyengar et al., (“Iyengar,” US 9,483,490), issued on Nov. 01, 2016.
Regarding claim 6, Yulong, Hsu, and Bamford disclose the application icon displaying method according to claim 5.
The combination of Yulong and Bamford further discloses receiving, by the terminal, a second operation performed on the icon of the first application (Yulong: page 9, pars. 9-12; Figs. 4 and 6; Bamford: pars. 0034-0037; Figs. 5a-5b); displaying, by the terminal in response to the second operation, a second menu bar corresponding to the first application (Yulong: page 9, pars. 9-12; Figs. 4 and 6; WeChat icon of original application and WeChat icons of 1st and 2nd cloned applications are displayed on figure 6; Bamford: pars. 0034-0037; when the user slides from Home 210 towards right, the graphic menu bar 200 correspondingly moves towards left, the graphic item of Contacts 220 disappears from the left side, and the graphic item of Browser 270 appears); and generating the icon of the cloned application of the first application (Yulong: page 9, pars. 9-12; Figs. 5-6; WeChat icon of original application and WeChat icons of 1st and 2nd cloned applications are displayed on figure 6; Figs. 4 and 6).
The combination of Yulong, Hsu, and Bamford disclose generating the icon of the cloned application of the first application as recited above, but does not explicitly disclose receiving, by the terminal, a third operation performed on the add button; and creating, by the terminal in response to the third operation, the cloned application of the first application.
However, Iyengar discloses a system for cloning applications, wherein the menu comprises an add button (Iyengar: col. 14, lines 56-67; Figs. 4A-4B; “Add New Application” button 465 and “Clone” button 460); receiving, by the terminal, a third operation performed on the add button; and creating, by the terminal in response to the third operation, the cloned application of the first application (Iyengar: col. 14, lines 56-67; Figs. 4A-4B; see also col. 14, lines 49-55; the corresponding clone button 460 allows a user to request that a new instance of the application be created). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Iyengar with the system and method of Yulong, Hsu, and Bamford to include a menu bar to provide users with a means for cloning an application from a cloud provider in responsive to actions received from users via GUI components (Iyengar: col. 14, lines 56-67)
Regarding claim 21, Claim 21 is directed to a terminal performing a method recited in claim 6.  Claim 21 is similar in scope to claim 6, and is therefore rejected under similar rationale.
Claims 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over CN106201620A filed by Yulong Computer Telecommunication Scientific Shenzhen Co. Ltd. (hereinafter “Yulong”), published on 12/07/2016 (IDS filed on 07/15/2021), in view of  Hsu et al., (“Hsu,” US 20130009990), published on January 10, 2013, in view of Bamford et al., (US 2009/0265657), published on Oct. 22, 2009, and further in view of CN106155694A filed by Nubia Technology Co. Ltd. (hereinafter “Nubia”), published on Nov. 23, 2016 (IDS filed on 07/15/2021).
Regarding claim 7, Yulong, Hsu, and Bamford disclose the application icon displaying method according to claim 2.
The combination of Yulong, Hsu, and Bamford does not explicitly disclose receiving, by the terminal, a new message; displaying, by the terminal, a new-message prompt identifier on the icon of the first application; receiving, by the terminal, the first operation; and  if the new message is a message received by the first application, displaying, by the terminal, the first menu bar in response to the first operation; or if the new message is a message received by the cloned application of the first application, displaying, by the terminal, the first menu bar in response to the first operation, displaying the new-message prompt identifier on the icon of the cloned application of the first application, and skipping displaying the new-message prompt identifier on the icon of the first application.
However, Nubia discloses a method for displaying packing of application used by a plurality of accounts including the steps of:
receiving, by the terminal, a new message (Nubia: page 2; pars. 6-8; obtain application to attend to anything else instruction; see also page 12; par. 5 to page 13, par. 7); 
displaying, by the terminal, a new-message prompt identifier on the icon of the first application (Nubia: page 2; pars. 7-12; Figs. 11-14; accounting features information be shown to application and attend to anything else application title or in icon; see also page 12; par. 5 to page 13, par. 7); 
receiving, by the terminal, the first operation (Nubia: page 2; pars. 9-13; using any one in described account, head portrait, the pet name attending to anything else; see also page 3, pars. 1-3; see also page 12; par. 5 to page 13, par. 7); and 
if the new message is a message received by the first application, displaying, by the terminal, the first menu bar in response to the first operation (Nubia: page 13; pars. 2-5; page 14, pars. 1-4; Figs. 11-14; each application has a unique icon and contents; see also page 16, pars. 2-4); or
if the new message is a message received by the cloned application of the first application, displaying, by the terminal, the first menu bar in response to the first operation, displaying the new-message prompt identifier on the icon of the cloned application of the first application, and skipping displaying the new-message prompt identifier on the icon of the first application (Nubia: page 12; par. 5 to page 13, par. 7; Figs. 11-14; the display packing applied of attending to anything else by changing the Apply Names of application; page 14, pars. 1-4; each application has a unique icon and contents; see also page 16, pars. 2-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Nubia with the system and method of Yulong, Hsu, and Bamford to include a menu bar to provide users with a means for displaying appropriate icon and contents for each account when executing the same application (Nubia: page 2: ‘Summary of the Invention’)
Regarding claim 22, Claim 22 is directed to a terminal performing a method recited in claim 7.  Claim 22 is similar in scope to claim 7, and is therefore rejected under similar rationale.
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968))
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINH K PHAM/
Primary Examiner, Art Unit 2174



.